JENNINGS, J.
This is a motion by appellant upon suggestion of diminution of the record to strike from the record on appeal certain portions thereof on the ground that the matters therein set forth are incompetent, irrelevant, and immaterial to the appeal and that the documents included in those parts of the record which are sought to be stricken therefrom were not before the trial court at the time the judgment was rendered.
It is apparent that, while the motion is entitled a motion for diminution of the record, it is in reality a motion *132to strike out certain portions of the transcript on the ground that they are no part of the record. Such a motion cannot now be entertained in advance of a hearing of the appeal on its merits. If, upon a consideration of the appeal, it appears that the matters referred to have no proper place in the record, they will be disregarded. (Sutton v. Symons, 97 Cal. 475 [32 Pac. 588] ; Brode v. Goslin, 158 Cal. 699 [112 Pac. 280].)
The motion is therefore denied.
. Barnard, P. J., and Marks, J., concurred.